DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    50
    420
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statements submitted on 02/17/2019, 03/30/2020 and 05/21/2020 have been considered by the examiner.
Claim Status
Claims 1-20 are being examined on the merits in this office action.

	
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites “…wherein a hydrophilic moiety is covalently linked to an amino acid.” The claim should be amended to recite “….wherein a hydrophilic moiety is covalently linked to an amino acid on the co-agonist peptide.”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a GIP/GLP co-agonist peptide of SEQ ID NOS: 11 and 12 used to treat Alzheimer’s disorder (AD) and Parkinson’s diseases (PD), does not reasonably provide enablement a GIP/GLP co-agonist peptide used to prevent Alzheimer’s disorder (AD) and Parkinson’s diseases (PD). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1561 (Fed. Cir., 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558,1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are: 
1) the quantity of experimentation necessary
2) the amount of direction or guidance provided
3) the presence or absence of working examples
4) the nature of the invention 
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art 
8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099,1108,427 F.2d 833, 839,166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The breadth of the claims and the nature of the invention
The instant claim 21 recites a method for treating and/or preventing Alzheimer’s disorder (AD) and Parkinson’s diseases (PD) using the GIP/GLP co-agonist peptide of SEQ ID NOS: 11 and 12. However, the term “preventing” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of AD and PD, regardless of the cause and in every instance by the administration of the claimed composition. Since the instant specification does not provide a limiting definition of the term “preventing”, the term has been interpreted expansively. The term “preventing” encompasses a wide range of situations, from preventing a disease from occurring to preventing it from progressing, and in addition, the term is not limited by any time frame. The applicant is claiming a “method of preventing” in claim 18. Prevention, as defined by Merriam-Webster dictionary, is to keep from happening or existing, which implies taking advance measure against something possible or probable. In addition, preventing embraces complete 100% inhibition. Therefore, the evidence of 100% prevention would be more challenging to obtain than the evidence of treatment since one would have to show that the administration of a pharmaceutical composition comprising the peptide conjugate would never develop any AD and PD.
The breadth of preventing AD and PD is extremely broad.
The state of the prior art and the level of predictability in the art and the relative skill of those in the art 
The state of the art is such that there is evidence and established literature on the many methods of treating AD and PD. National Institute of aging discloses that scientists have conducted many studies, and more are ongoing, so far nothing has been proven to prevent or delay dementia caused by Alzheimer's disease (page 1). Given that there is no evidence in the art of a compound that has been found to generally prevent all neurological disorders such as AD, the prevention of AD is not considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v.  Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” 
The instant specification is focused on a GIP/GLP co-agonist peptide of SEQ ID NOS: 11 and 12 and a pharmaceutical composition comprising the co-agonist peptide used in the treatment of neurological disorders. The specification is specifically focused on the use of the peptide in the treatment of Alzheimer’s disease (AD) and Parkinson’s disease (PD) (Specification, p. 22, Example 1). The specification does not disclose the use of the peptide to prevent AD and PD.
See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.).
As a result, the specification needs to have more details on how to make and use the invention in order to be enabling.
The relative skill of those in the art is high. However, given the broad scope of the claims and the absence in the art of a compound that can prevent AD and PD in general, the art of preventing such neurological diseases is highly unpredictable.
The examiner cites Ji et al. (Rev. Neurosci. 2016; 27(1): 61–70 – cited in IDS - 30), Harkavyi et al. (Journal of Neuroinflammation, 2008; 5:19 – (IDS-26)) and National Institute of Aging (www.nia.nih.gov) as evidentiary references to illustrate the state of the art.
Ji et al. discloses that insulin signaling has been shown to be impaired in patients with AD, even in the absence of diabetes and that the de-sensitization may well be one of the pathological factors that underlie cognitive impairments in the early stage of AD (p. 61, col. 2, “Insulin in the brain” section, line 1-7). Ji et al. discloses the use of GIP/GLP-1 incretin agonist for the treatment of AD. Ji et al. discloses that the combined effects of GIP and GLP-1 show good neuroprotective effects in AD (Abstract). Ji does not teach that the compound was effective to prevent the onset of AD.
Harkavyi et al. discloses that the GLP-1 agonist extendin was able to arrest progression and even reverse nigral lesion in an animal model of Parkinson's disease (Abstract and Figs. 2-7). Harkavyi et al. states that pharmacological manipulation of the GLP-1 receptor system could have substantial therapeutic utility in PD (Abstract). Harkavyi et al. does not teach that the compound was effective to prevent the onset of AD.
National Institute of aging discloses that scientists have conducted many studies, and more are ongoing, so far nothing has been proven to prevent or delay dementia caused by Alzheimer's disease (page 1).
The state of the art is therefore silent on preventing AD and PD. These teachings show how unpredictable the preventing AD and PD. In light of the state of the prior art, it is apparent that the instantly claimed peptide is not capable of use to prevent the onset neurological diseases such as AD and PD.
The amount of direction or guidance provided and the presence or absence of working examples
The claims are drawn to a GIP/GLP co-agonist peptide of SEQ ID NOS: 11 and 12 and a pharmaceutical composition comprising the co-agonist peptide used in the treatment and/or prevention of neurological disorders. The instant specification provides sufficient guidance and discloses the two GIP/GLP co-agonist peptide (DA4 and DA5) in the treatment of only two neurological diseases; AD and PD. The instant specification discloses disorder in spatial memory observed in APP/PSI1 mice can be ameliorated with DA5 peptide treatment and that protects APP/PS1 mice from decreased cognitive flexibility and restores their ability to relearn (Fig. 7 and 8). Thus, the instant specification provides sufficient guidance regarding the therapeutic treatment of AD and PD with the GIP/GLP co-agonist peptide. In contrast, the instant specification gives no guidance regarding preventing the onset of AD and PD.
Therefore, the instant specification and working examples support the therapeutic treatment of AD and PD with the GIP/GLP co-agonist peptide of SEQ ID NOS: 11 and 12 and not preventing AD and PD.
The quantity of experimentation necessary
Given the well-known unpredictability of the art as well the incomplete experimental evidence commensurate in scope with the claims, one of ordinary skill in the art would not be able to agree that the claimed peptide conjugate can prevent the onset of AD and PD.
 In order to determine if the claimed peptide would prevent the neurological disorders, examples showing the effect of the claimed peptide need to be disclosed. This is undue experimentation given the limited guidance and experimentation provided by the applicant. The instant breadth of the claims is therefore broader than the disclosure.
In view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to assess whether administration of the claimed GIP/GLP co-agonist peptide would be successful in preventing the onset of AD and PD in general. Thus, the rejection of these claims under 35 USC 112(a) is proper.
	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/192129 A1 (hereinafter “the ‘129 publication”) in view of Thorkildsen et al. (J Pharmacol Exp Ther, 307 (2003), pp. 490-496).

‘129 teaches a GIP/GLP-1 co-agonist peptide [0047] with amino acid sequence of SEQ ID NO: 66 ([0012], claim 46, SEQ ID NO: 182): 
HX2X3GTFTSDX10SKYLX15X16X17X18X19X20X21FVQWLX27X28X29X30PSSGX35PPPS (SEQ ID NO: 66), wherein X2 is AIB; X3 is Glu or an amino acid of Structure I, II, or III; X10 is Tyr; X15 is Glu or Asp;
X16 is any amino acid, optionally, any amino acid other than Gly, Pro, and Ser; e.g., Glu, Ala, alpha, alpha-disubstituted amino acid (e.g., AIB), His, Lys, Glu; X17 is Arg, His, Glu; X18 is Arg or Ala; X19 is Ala or alpha, alpha disubstituted amino acid, X20 is a selected from group consisting of: alpha, alpha-disubstituted amino acid (e.g. AIB) or Glu or His, Lys, or Ala; X21 is an acidic amino acid, optionally, Asp or Glu; X27 is Leu, Ala, Nle, or Met; X28 is Ala or an acidic amino acid (optionally, Asp or Glu); X29 is aliphatic, e.g., Ala or Gly or AIB or Val; X30 is small aliphatic amino acid, e.g., Ala or Gly, X35 is Ala or a basic amino acid (optionally, Arg or Lys); wherein, when X28 is an acidic amino acid, X35 is a basic amino acid; wherein, when X10 is Tyr, the peptide comprises at position 40 an amino acid covalently attached to a C12 to C18 acyl or alkyl group, and, wherein, optionally, the peptide comprises Gly at position 41, and the C-terminal amino acid of the peptide is amidated (claim 1 and [0012].
Also see below the peptide sequence query match

    PNG
    media_image2.png
    79
    550
    media_image2.png
    Greyscale

‘129 further teaches that the composition can be used to treat neurodegenerative diseases, including but not limited to Alzheimer's disease, Parkinson's disease, Multiple Sclerosis, Amylotrophic Lateral Sclerosis, other demyelination related disorders, senile dementia, subcortical dementia, arteriosclerotic dementia [00464].
The difference between the sequence of ‘129 and the instant sequence is the addition of the five lysine residues at the end. However, ‘129 does disclose that poly-lysine residues can be included [00361].
Thorkildsen et al. teaches a glucagon-like peptide receptor agonist for use in preventing diabetic progression. Thorkildsen further teach that the peptide ZP10A, comprises the glucagon-like peptide receptor agonist with an extension of 5 lysine residues (KKKKK-NH2). Thorkildsen further teach the glucagon-like peptide receptor agonist with an extended 5 lysine residues had better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1 (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the GIP/GLP-1 co-agonist peptide of ‘129 with the addition of five lysine residues or equivalent peptides as taught by Thorkildsen because, Thorkildsen discloses that such peptides had better binding affinity (Abstract). Since ‘129 discloses that the successful peptide is determined by the affinity of the peptide to bind to the glucagon receptor [00549-00550], one of ordinary skill in the art would be motivated and have a reasonable expectation of success in modifying the peptide of ‘129 by adding lysine residues or equivalent peptides because Thorkildsen teaches that such peptides had better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1. . In addition, one of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying the peptide of ‘129 by adding lysine residues or equivalent peptides as taught by Thorkildsen and using the peptide to treat Alzheimer’s diseases because the peptide would have better receptor binding as disclosed by Thorkildsen and further, ‘129 teaches that the peptide was successful in treating disorders such as AD [00464]. The disclosures render obvious claims 1, 10 and 18.
Regarding claims 2-3, ‘129 teaches that the peptide comprises a hydrophilic moiety conjugated to it [0059]. ‘129 further teaches that the hydrophilic moiety can be water soluble [00349, 00356, 00377] and that it can be polyethylene glycol [0059, 00380] and that the molecular weight of the PEG can be 20kDa and 40kDa [00383, 00534]. ‘129 further teaches that the hydrophilic moiety covalently linked to amino acids at position 16, 17, 21, 24, or 29 [00370, 00381].
Regarding claims 4-5, ‘129 teaches that a lipophilic substituent is conjugated to the peptide, that it is an acyl group [0062, 0070-0074] and that it can be a fatty acid such as C10 fatty acid, C12 fatty acid, C14 fatty acid, C16 fatty acid, C18 fatty acid or C20 fatty acid ([0099] and claims 84, 85).
Regarding claim 6, ‘129 teaches that the acylation is at the C-terminus of the peptide and that a spacer conjugates the lipophilic substituent to an amino acid residue (claim 81 and [0081-0094]). 
Regarding claims 7-9, ‘129 further teaches that the spacer can be any amino acid, for example, hydrophobic amino acid, e.g., Gly, Ala, Val, Leu, He, Trp, Met, Phe, Tyr, 6-amino hexanoic acid, 5-aminovaleric acid, 7-aminoheptanoic acid, and 8-aminooctanoic acid [0084-0086]. In other aspects, ‘129 teaches that the spacer is an acidic residue, e.g., Asp, Glu, homoglutamic acid, homocysteic acid, cysteic acid, gamma-glutamic acid [0084 -0089].
Regarding claim 10, the teachings of ‘129 and Thorkildsen et al. render obvious the instant sequence. Furthermore, ‘129 teaches pharmaceutical composition comprising the peptides [0022].
Regarding claims 11-13, ‘129 teaches that the peptide comprises a hydrophilic moiety conjugated to it [0059]. ‘129 further teaches that the hydrophilic moiety can be water soluble [00349, 00356, 00377] and that it can be polyethylene glycol [0059, 00380] and that the molecular weight of the PEG can be 20kDa and 40kDa [00383, 00534]. ‘129 further teaches that the hydrophilic moiety covalently linked to amino acids at position 16, 17, 21, 24, or 29 [00370, 00381].
Regarding claims 14-15, ‘129 teaches that a lipophilic substituent is conjugated to the peptide, that it is an acyl group [0062, 0070-0074] and that it can be a fatty acid such as C10 fatty acid, C12 fatty acid, C14 fatty acid, C16 fatty acid, C18 fatty acid or C20 fatty acid ([0099] and claims 84, 85).
Regarding claims 16 and 17, ‘129 teaches that the acylation is at the C-terminus of the peptide and that a spacer conjugates the lipophilic substituent to an amino acid residue (claim 81 and [0081-0094]). ‘129 further teaches that the spacer can be any amino acid, for example, hydrophobic amino acid, e.g., Gly, Ala, Val, Leu, He, Trp, Met, Phe, Tyr, 6-amino hexanoic acid, 5-aminovaleric acid, 7-aminoheptanoic acid, and 8-aminooctanoic acid [0084-0086]. In other aspects, ‘129 teaches that the spacer is an acidic residue, e.g., Asp, Glu, homoglutamic acid, homocysteic acid, cysteic acid, gamma-glutamic acid [0084 -0089].
Regarding claims 19-20, ‘129 teaches that the peptide comprises a hydrophilic moiety conjugated to it [0059]. ‘129 further teaches that the hydrophilic moiety can be water soluble [00349, 00356, 00377] and that it can be polyethylene glycol [0059, 00380] and that the molecular weight of the PEG can be 20kDa and 40kDa [00383, 00534]. ‘129 further teaches that the hydrophilic moiety covalently linked to amino acids at position 16, 17, 21, 24, or 29 [00370, 00381]. ‘129 teaches that a lipophilic substituent is conjugated to the peptide, that it is an acyl group [0062, 0070-0074] and that it can be a fatty acid such as C10 fatty acid, C12 fatty acid, C14 fatty acid, C16 fatty acid, C18 fatty acid or C20 fatty acid ([0099] and claims 84, 85).

Claims 1-5, 11-18, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20170112897A1 (hereinafter “the ‘897 publication”) – (IDS 10/13/2021), in view of Thorkildsen et al. in (J Pharmacol Exp Ther, 307 (2003), pp. 490-496).
The ‘897 publication was published 04/27/2017 but has effective filing date of 10/23/2015 which is before the instant application effective filing date.

‘897 teaches a method of treating and/or reducing progression of a disease-state in a subject in need thereof comprising administering a dual incretin receptor agonist (IRA), wherein the disease-state is mild cognitive impairment (MCI), Alzheimer's disease (AD) dementia, Parkinson's disease and/or traumatic brain injury (claims 1-3). ‘897 teaches that the incretin receptor agonist is dual GLP-1 receptor and GIP receptor (GLP-1/GIP receptor) agonist (claim 4) and comprises the sequence YXEGTFTSDYSIYLDKQAAXEFVNWLLAGGPSSGAPPPSK or YXEGTFTSDYSIYLDKQAAXEFVNWLLAGGPSSGAPPPSC, wherein X is aminoisobutyric acid (claim 16). ‘897 teaches that the peptide is acylated at Lys (K) at position 40 (claim 20). ‘897 teaches that the agonist is conjugated at Lys-40 with a K40-C16 acyl [0010, 0055, 0098, 0140]. ‘897 teaches that the that a dual incretin receptor agonist (dual IRA) can cross the blood brain barrier at a significant rate, though less quickly than the single IRA exenatide, a GLP-1 receptor agonist [0027].
The difference between the sequence of ‘897 and the instant sequence is the addition of the five lysine residues at the end. 
Thorkildsen et al. teaches a glucagon-like peptide receptor agonist for use in preventing diabetic progression. Thorkildsen further teach that the peptide ZP10A, comprises the glucagon-like peptide receptor agonist with an extension of 5 lysine residues (KKKKK-NH2). Thorkildsen further teach the glucagon-like peptide receptor agonist with an extended 5 lysine residues had better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1 (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the GIP/GLP-1 co-agonist peptide of ‘897 with the addition of five lysine residues or equivalent peptides as taught by Thorkildsen because, Thorkildsen discloses that such peptides had better binding affinity. One of ordinary skill in the art would be motivated and have a reasonable expectation of success in modifying the peptide of ‘897 by adding lysine residues or equivalent peptides because Thorkildsen teaches that such peptides had better receptor binding and that its affinity for the human GLP-1 receptor was 4-fold greater than the affinity of the unmodified GLP-1 and ‘897 teaches that the agonists can cross the blood brain barrier at a significant rate [0027]. The disclosures render obvious the instant claims 1 and 10.
Regarding claims 2-5, ‘897 teaches that the peptide is acylated at Lys (K) at position 40 (claim 20). ‘897 teaches that the agonist is conjugated at Lys-40 with a K40-C16 acyl [0010, 0055, 0098, 0140].
Regarding claim 11, ‘897 teaches composition comprising a dual GLP-1 receptor/GIP receptor (GLP-1R/GIPR) agonist (abstract).
Regarding claims 12-15, ‘897 teaches that the peptide is acylated at Lys (K) at position 40 (claim 20). ‘897 teaches that the agonist is conjugated at Lys-40 with a K40-C16 acyl [0010, 0055, 0098, 0140].
Regarding claim 18, ‘897 teaches method for treating, inhibiting, reducing the severity of and/or reducing progression of a disease-state in a subject (claim 1) and wherein the disease-state is mild cognitive impairment (MCI), Alzheimer's disease (AD) dementia, Parkinson's disease and/or traumatic brain injury (claim 3).
Regarding claims 19-20, ‘897 teaches that the peptide is acylated at Lys (K) at position 40 (claim 20). ‘897 teaches that the agonist is conjugated at Lys-40 with a K40-C16 acyl [0010, 0055, 0098, 0140].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11220534 in view of WO 2013/192129 (hereinafter “the ‘129 publication”).
The claims of the US 11220534 patent recite GIP/GLP-1) co-agonist peptide which consists of the amino acid sequence of: YXEGTFTSDYSIYLDKQAAXEFVNWLLAGGPSSGAPPPSKKKKKK-NH2 (SEQ. ID. No. 11) wherein X=aminoisobutyric acid, or which consists of the amino acid sequence of: YXEGTFTSDYSIYLDKQAAXEFVNWLLAGGPSSGAPPPSKRRQRRKKRGY-NH2 (SEQ. ID. No. 12) wherein X=aminoisobutyric acid (claim 1) and methods of treating neurological disorder selected from the group consisting of Alzheimer's disease and Parkinson's disease (claims 2-8).
The difference between the claims of the 11220534 patent and the instant claims is that the instant claims recite that the peptide is linked to a hydrophilic moiety.
The ‘129 publication teaches the instant peptide ([0012], claim 46, SEQ ID NO: 182) and further teaches that poly-lysine residues can be included [00361]. ‘129 teaches that the peptide comprises a hydrophilic moiety conjugated to it [0059]. ‘129 further teaches that the hydrophilic moiety can be water soluble [00349, 00356, 00377] and that it can be polyethylene glycol [0059, 00380] and that the molecular weight of the PEG can be 20kDa and 40kDa [00383, 00534]. ‘129 further teaches that the hydrophilic moiety covalently linked to amino acids at position 16, 17, 21, 24, or 29 [00370, 00381]. ‘129 teaches that a lipophilic substituent is conjugated to the peptide, that it is an acyl group [0062, 0070-0074] and that it can be a fatty acid such as C10 fatty acid, C12 fatty acid, C14 fatty acid, C16 fatty acid, C18 fatty acid or C20 fatty acid ([0099] and claims 84, 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the US patent and the ‘129 publication and link a hydrophilic moiety to the peptide as taught by ‘129 because ‘129 teaches that the peptide exhibit an EC50 at the GIP receptor which is within the nanomolar or picomolar range (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying the peptide as taught by ‘129 because ‘129 teaches that the peptide was effective in treating conditions such as Alzheimer’s disease [00464]. The claims of the US 11220534 patent render obvious the instant claims.

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615